Citation Nr: 9910778	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an effective date prior to June 22, 1998, 
for the grant of a 10 percent disability evaluation for 
service-connected prostate cancer as a result of exposure to 
radiation.

2.  Entitlement to an effective date prior to June 22, 1998 
for the grant of special monthly compensation benefits on 
account of the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947 and from August 1950 to January 1952. This 
appeal arises before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) from a rating 
decision of September 1998 from the Montgomery, Alabama, 
Regional Office (RO).  


FINDINGS OF FACT

1.  Effective February 17, 1994, the schedular criteria for 
evaluating prostate cancer was revised.

2.  The veteran's claim for an increased disability 
evaluation for his prostate disorder was received by the RO 
on June 22, 1998. 

3.  In September 1998, the RO granted an increased disability 
evaluation to 10 percent for the veteran's prostate disorder 
based in part on the new rating criteria, and granted special 
monthly compensation benefits on account of the loss of use 
of a creative organ and assigned an effective date of June 
22, 1998. 

4.  The effective date for the increased evaluation of 10 
percent for service-connected prostate disorder is June 22, 
1997, one year prior to the date of receipt of claim.

5.  The effective date for the grant of special monthly 
compensation benefits on account of the loss of use of a 
creative organ is June 22, 1998, the date of receipt of 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 22, 
1997, for the grant of an increased evaluation of 10 percent 
for service-connected prostrate disorder have been met.  38 
U.S.C.A. §§  5110, 5107 (West 1991); 38 C.F.R. §§ 3.114, 
3.400 (1998).

2.  The criteria for an effective date prior to June 22, 
1998, for the grant of special monthly compensation benefits 
on account of the loss of use of a creative organ have not 
been met.  38 U.S.C.A. §§  5110, 5107 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the effective date for the grant of 
the 10 percent rating for the prostate cancer should be in 
1987 when it was first diagnosed.

Initially, the Board finds that the appellant's claims are 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible.  Accordingly, once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim.  The Board is satisfied that all relevant 
evidence is of record and the statutory duty to assist the 
appellant has been met.

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400(o)(1) (1998).  The 
regulations, also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim." 38 C.F.R. § 3.400(o)(2) (1998).

Where pension, compensation, or DIC benefits are awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  In order to be eligible for a retroactive payment 
under the provisions of this paragraph, the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue, and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims, as well as claims for increase.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.114 (a)(3) (1998).

The relevant facts are not in dispute.  Received in 1993 were 
private treatment records covering a period of treatment from 
1987 to 1992.  October 1987 records demonstrate that a post-
op needle biopsy of the veteran's prostate showed a Grade II 
adenocarcinoma.  Subsequent to the veteran's diagnosis of 
prostate cancer he was placed on long term medical therapy.  
Treatment notes from June 1991 demonstrate that the veteran 
was voiding well and is continuing with his shots of 
Diethylstilbestrol (DES).  Private treatment records from 
April 1992 demonstrate that the veteran was continuing with 1 
mg shots of DES twice daily.  These reports contain no 
complaint or reference to impotence.

The veteran filed a claim for entitlement to service 
connection for prostate cancer as a result of exposure to 
ionizing radiation which was received by VA in July 1993.
In a February 1994 rating decision, the RO granted service 
connection for prostate cancer due to radiation exposure and 
assigned a noncompensable rating effective from July 7, 1993.  
Following receipt of a timely notice of disagreement, the 
veteran was furnished a statement of the case which included 
the issue of an increased rating for prostate cancer.  The 
veteran was scheduled for a VA examination in April 1995.  He 
failed to report for examination.  The veteran did not 
perfect an appeal regarding this issue.  Accordingly, absent 
clear and unmistakable error, the February 1994 decision is 
final.  38 U.S.C.A. § 7105 (West 1991).

The veteran filed a claim for an increased evaluation for his 
prostate disorder, which was received by the RO on June 22, 
1998.  A VA examination was conducted in August 1998.  At 
that time it was reported that the veteran had been 100 
percent impotent for the past 10 years.  It was further 
reported that he was taking Lupron every four months.  

A rating decision of September 1998 granted increased 
disability rating for prostate cancer and assigned a 10 
percent evaluation effective as of June 22, 1998, the date of 
the receipt of the claim.  The RO assigned a 10 percent 
evaluation under Diagnostic Code 7527 with a finding in part 
that the veteran's service connected disability required 
Lupron injections every four month.  The RO also granted 
special monthly compensation benefits on account of the loss 
of use of a creative organ, effective June 22, 1998, the date 
of receipt of the reopened claim.

The schedular criteria for evaluating diseases of the 
genitourinary system changed effective February 17, 1994.  
Under the old criteria, Diagnostic Code 7527, provided that 
prostate gland injuries, infections or hypertrophy were rated 
as for chronic cystitis, depending upon chronic disturbance 
of the bladder.  Under Diagnostic Code 7512 for chronic 
cystitis in effect prior to February 17, 1994, where the 
condition was moderate, with pyuria and diurnal and nocturnal 
frequency, a 10 percent rating was assigned.

Under the new rating criteria, prostate disability is ratable 
under 38 C.F.R. § 4.115b, Diagnostic Code 7527 as voiding 
dysfunction or renal dysfunction, whichever is predominant 
under 38 C.F.R. § 4.115a (1998).  Urinary tract infection 
with poor renal function is rated as renal dysfunction.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management is rated 30 percent 
disabling.  Urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management is rated 10 percent 
disabling. 38 C.F.R. § 4.115a.

The veteran's prostate disorder has been assigned a 10 
percent rating effective from June 22, 1998, the date of the 
receipt of the claim for an increased evaluation.  This grant 
was based in part on the revised rating criteria which the 
Board considers in this particular case to be liberalizing 
legislation.  The veteran's claim for an increased evaluation 
was received on June 22, 1998, more than one year after the 
change in the regulations.  Accordingly, pursuant to 
38 C.F.R. § 3.114, the effective date is June 22, 1997, one 
year prior to the receipt of the appellant's claim. 

Regarding the issue of an earlier effective date for the 
grant of special monthly compensation benefits on account of 
the loss of use of a creative organ, veteran's claim was 
received on June 22, 1998.  The RO assigned the effective 
date of the grant, as June 22, 1998, the date of receipt of 
the claim.  The Board concurs with the RO's decision.  
Accordingly, an effective dated prior to June 22, 1998 for 
the grant of special monthly compensation benefits on account 
of the loss of use of a creative organ is not warranted.


ORDER

Entitlement to an earlier effective date of June 22, 1997, 
for the grant of a 10 percent evaluation for the veteran's 
service-connected prostate cancer as a result of exposure to 
radiation, is granted subject to the law and regulations 
governing the payment of monetary benefits.  Entitlement to 
an effective date prior to June 22, 1998 for the grant of 
special monthly compensation benefits on account of the loss 
of use of a creative organ is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 




